Citation Nr: 0814139	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-38 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the hands and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to March 1955.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Washington, D. C. Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied 
service connection for posttraumatic stress disorder (PTSD) 
and residuals of a cold injury to the hands and feet.  In 
April 2005, the veteran testified at a Central Office hearing 
before the undersigned; a transcript of that hearing is of 
record.  In May 2006, the Board remanded the claims for 
further development.  In January 2008, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective February 28, 2003.  As the veteran has not 
disagreed with the either the effective date or the rating 
assigned, this represented a full grant of the benefit sought 
and the only matter before the Board is as stated on the 
previous page.  

In April 2006, the Board granted the veteran's motion to 
advance his case on the docket due to his advanced age.


FINDINGS OF FACT

A cold injury to the hands and feet was not shown in service; 
and there is no competent evidence that relates any residuals 
of a cold injury to the hands and feet to the veteran's 
service or to any event therein.


CONCLUSION OF LAW

Service connection for residuals of a cold injury to the 
hands and feet is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a June 2006 letter (issued after the 
adjudication on appeal, but pursuant to May 2006 Board 
remand), the Appeals Management Center (AMC) provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and for the veteran to submit any additional evidence 
in his possession that pertained to his appeal.  The June 
2006 letter also provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability.  The claim was last readjudicated 
in January 2008.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that there  is a preponderance of the 
evidence against the veteran's claims, any questions as to an 
appropriate disability rating and effective date to be 
assigned are rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Here, the record reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA 
treatment records.  The veteran has been provided a VA 
examination.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

Service medical records, including a March 1955 separation 
examination are negative for any complaints, treatment, or 
diagnoses relating to a cold injury to the hands and feet.  

Post service medical records included a December 1956 and a 
November 1961 VA examination report for an unrelated matter 
that showed that the veteran had pustules and warts that 
began in service.  There was no indication of any residuals 
of a cold injury to the hands and feet. 

A 1986 VA orthopedic rating examination noted reports of hand 
swelling several years ago.  The veteran reported that in 
1985, he had cellulitis in the right ankle and foot that 
cleared up with antibiotics.  After examination the diagnoses 
included: minimal osteoporosis in the proximal 
interphalangeal joint cellulitis, but no evidence of 
arthritis; history of cellulitis of the right ankle and foot, 
resolved; and pes planus.  

In an August 1986 statement, the veteran indicated that while 
he was stationed in Wisconsin, the weather was extremely cold 
and he was not provided with the proper winter clothing.  The 
coldness of the weather caused his feet and fingers to ache.  
He stated that as a result of his heart attack, he had 
swelling, stiffness, and pain in his hands, feet, and legs.  

An August 1986 VA examination on an unrelated matter noted a 
self-reported history of swelling of the hands, and a 
bilateral foot condition since 1955.  The veteran had 
complaints of pain in his joints.  

An August 1986 rating decision denied service connection for, 
among other things, bilateral foot condition and swelling in 
both hands.  

1986 to 2000 treatment records from Washington, D. C. VA 
Medial Center (VAMC) showed treatment for weakness, decreased 
grip strength, pain, stiffness, swelling, and numbness in the 
hands and pain in the feet and indicated that the veteran had 
polyarticular gout since 1985.  A 1995 record included a 
diagnosis of Raynaud's disease.    

2002 to 2007 treatment records from Washington, D. C. VAMC 
showed continued treatment for gout and Raynaud's disease.  A 
December 2002 record included a history provided by the 
veteran indicating that he had not been provided proper 
clothing for the climate in Wisconsin and had frostbite on 
his hands.  The medical diagnosis included diabetes, gouty 
arthritis, osteoporosis and post coronary bypass surgery.  A 
March 2004 record showed treatment for routine foot care.  
The veteran reported numbness and tingling in his feet and a 
history of Raynaud's disease.  The assessment was pes planus.  
A July 2006 record noted complaints of sensitivity to cold, 
bilateral arch pain, and tingling and numbness in the feet.  
A history of foot frostbite in the 1950's was noted.  The 
assessment included diabetes mellitus, elongated nails, and 
intermittent claudication.  In March 2007, the veteran 
reported that he had frostbite in the 1950's and since then, 
he had tingling sensations in his hands and feet.  He 
indicated that the tingling was also associated with changes 
in color of the fingers and toes.  The sensation occurred 
spontaneously, but was worse in the cold.  Gout and Raynaud's 
disease were noted.  

During April 2005 Central Office hearing, the veteran 
reported that he was exposed to extreme cold weather 
conditions in Wisconsin and Korea without adequate clothing.  
He used socks as gloves.  He was never treated for frostbite 
while he was in Wisconsin or in Korea.  He started to have 
tingling in his feet in 1955, when he returned to the United 
States.  

On April 2007 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported a history cold 
exposure while he was in the service.  He reported that he 
had diabetes since 2002 and had a diagnosis of Raynaud's 
disease.  An April 1995 EMG revealed that he had carpal 
tunnel syndrome.  The veteran had complaints of tingling in 
all of the fingers in his hands.  He was unable to hold a can 
with his hand in cold temperatures.  He also noticed white 
discoloration of the fingers followed by "multi-colors."  
He wore gloves following an onset of symptoms and would get 
back to a warm place in which the color would slowly return 
to normal.  He also reported tingling in his toes along with 
similar color changes as his fingers.  He had pain in the 
first metatarsophalangeal joints bilaterally with some 
swelling.  After examination and x-rays, the diagnoses were 
cold injury with cold sensitivity; Raynaud's disease; 
bilateral degenerative joint disease of the hands and feet.  
The examiner specifically noted that there was no 
documentation of any cold injury in the veteran's service 
medical records.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Certain chronic diseases (including arthritis), 
may be service connected on a presumptive basis if manifested 
to a compensable degree within a specified period of time 
(one year for the diseases at issue herein) following 
discharge from service or onset of recognized incubation 
period. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the record reflects that the veteran appears to have 
some sort of residuals of a cold injury, Raynaud's disease, 
and degenerative arthritis of the hands and feet, his service 
medical records do not show any complaints, treatment, or 
diagnosis relating to a cold (on service separation 
examination no swollen or painful joints, was noted and no 
abnormalities of the upper or lower extremities was 
indicated).  There is no evidence that arthritis of the hands 
or feet was manifested in the first postservice year (so as 
to trigger the chronic disease presumptions of 38 U.S.C.A. 
§ 1112).  

Furthermore, there is no competent (medical) evidence that 
relates any current residuals of a cold injury to the hands 
or feet to the veteran's military service.  Because the 
veteran is a layperson, his own opinions relating these 
disabilities to service are not competent evidence.  An 
August 1986 VA examination report on an unrelated matter 
included complaints of swelling of the hands, pain in his 
joints and a bilateral foot disorder, approximately 31 years 
after the veteran's separation from service.  A lengthy time 
interval between service and the initial postservice 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  Subsequent records showed that the 
veteran had complaints of weakness, pain, stiffness, 
swelling, and numbness in the hands and pain in the feet, in 
conjunction with the diagnoses of polyarticular gout, 
diabetes mellitus, osteoporosis, cellulitis, carpal tunnel 
syndrome, and Raynaud's disease.  In April 2007, the VA 
examiner noted the complaints of numbness, tingling, 
swelling, and pain to the hands and feet, and included a 
diagnosis of cold injury with cold sensitivity.  However, the 
examiner did not relate the residuals of a cold injury to the 
veteran's service; in fact, the examiner specifically 
commented that a cold injury had not been documented in 
service.  Although VA records noted a history of frostbite 
that occurred in the 50's or that occurred while the veteran 
was serving in Wisconsin, the Board notes that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The history was based on the history provided by the veteran, 
was not based on a review of the claims file, and has no 
probative value.  

For the reasons set forth above, the Board finds that there 
is a preponderance of the evidence against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of a cold injury to the 
hands and feet is denied



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


